Title: James Madison to Ellen W. Randolph Coolidge, 8 April 1830
From: Madison, James
To: Coolidge, Ellen Wayles Randolph


                        
                            
                                My dear Madam
                            
                            
                                
                                    Montpr.
                                
                                Apr. 8th. 1830 
                            
                        
                        
                        Your acceptable favor of Mar. 20 came duly to hand, & with it, the anticipated review of the published
                            correspondence of your Grandfather. The Author of the review has given evidence not only of a candid mind rescued from
                            preconceived error, but of a critical judgment & an accomplished pen. The light which pierced the film over his
                            eyes can not fail to produce a like revolution in other minds equally capable of comprehending the varied merits which
                            give lustre to the volumes reviewed, and incapable of witholding the tribute due to them.
                        The Reviewer has, I observe, taken particular notice of a letter to me, which presents a view, at once
                            original & profound, of the relations between one generation & another. It must be admitted as he remarks
                            that there would be difficulties in reducing it fully to practice. But it affords a practical lesson well according with
                            the policy of free nations. Having lately found among other fugitive scraps one in which the subject was so contemplated I
                            venture to inclose a copy of it. It was printed many years ago, as its date shews, but I am not able to furnish any other
                            than a manuscript copy.
                        Mrs. Madison, whose affection for you cannot change bids me say that she will only permit this small
                            expression of it— through me. For myself, my dear madam, I pray you to be assured that her feelings are equally mine, and
                            that they will always be enlivened by your relation to a friend whose memory can never cease to be dear to me. We unite in
                            offering our best respects to Mr. Coolidge, and in every wish for the happiness of you both.
                        
                        
                            
                                J. M.
                            
                        
                    